Citation Nr: 0026734	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to increased (compensable) evaluation for 
residuals of a concussion of the brain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and August 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  This case was previously remanded 
by the Board for further development in November 1997.  The 
case was returned to the Board in August 2000.


FINDINGS OF FACT

1.  The claim for service connection for headaches is not 
plausible.

2.  The claim for service connection for neck disability is 
not plausible.

3.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been obtained. 

4.  The residuals of a brain concussion are not currently 
productive of any appreciable symptoms.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for neck disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for residuals 
of a concussion of the brain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

Service connection may be granted for any disease initially 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley, the 
Federal Circuit went on to state that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low, and its opinion 
in Epps did not change that.  

A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Service medical records show that a history of head trauma 
occurring in 1932 with no neurological findings was noted at 
the time of the veteran's service entrance examination in 
December 1942.  In May 1944 the veteran presented with 
complaints of a headache, nausea, and low abdominal cramps; 
acute appendicitis for which the veteran underwent surgery 
was eventually diagnosed.  It was also noted that the veteran 
had a history of a brain concussion and a coma lasting for 
days following a fall in 1933.  In a November 1944 report 
regarding complaints of a sprained ankle, an examiner noted a 
history of a concussion occurring when the veteran was 15 
years old as a result of a fall while he was playing 
baseball. 

Records of the Office of the Surgeon General show that the 
veteran was admitted for treatment of acute appendicitis in 
May 1944.  In addition, copies of daily sick reports from the 
veteran's unit show that he was hospitalized in May, June, 
and November 1944 and placed on sick call in September 1945, 
all for unspecified reasons.

A report of examination for discharge in March 1946 states 
that the veteran had a history of a brain concussion in 
January 1946 that did not require hospitalization and that 
there was no current residual.  The report also indicates 
that the veteran's musculoskeletal system was found to be 
normal.

In his claim for VA disability benefits filed in March 1947, 
the veteran wrote that he suffered a head injury in January 
1946 while stationed in Okinawa, Japan; he noted "severe 
headaches" in parenthesis.  He reported receiving treatment 
for the head injury at headquarters of the 316th Bomb Wing 
Dispensary.  The veteran also reported receiving treatment 
for the head injury by Dr. Marshall Field in December 1946.  

After contacting the veteran and the appropriate medical 
facilities, the RO was not able to obtain medical reports 
from the private physician from whom the veteran reported 
receiving treatment for his concussion residuals in the 
1940s.  In addition, a letter from the VA medical 
administration service is of record stating that VA medical 
reports dating from the 1940s and 1950s were destroyed.

Although the post-service medical evidence of record notes 
that the veteran reported a history of service head trauma 
with subsequent headaches and neck pain, information which is 
simply recorded by a medical examiner, unenhanced by any 
medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  There is no post-service medical 
evidence of record suggesting the presence of a headache 
disorder or neck disorder in service or until many years 
thereafter or suggesting that any current headache disorder 
or neck disorder is etiologically related to service or the 
veteran's service-connected residuals of a brain concussion.

The evidence of a nexus between the veteran's claimed 
disorders and his military service or service-connected 
concussion residuals is limited to the veteran's own 
statements; however, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claims are not well grounded. 

The Board has considered and denied these claims as not well 
grounded, whereas the RO denied the claims on the merits.  
However, the veteran has not been prejudiced by the Board's 
decision because in assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than the claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
veteran's claims are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.

II.  Increased rating

The veteran's increased rating claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Additionally, the 
facts relevant to the claim have been properly developed and 
the statutory obligation of VA to assist the veteran in the 
development of the claim has been satisfied.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The RO granted service connection for a brain concussion in a 
March 1947 rating decision, assigning a noncompensable 
rating.  Since that time, VA and private medical reports have 
been added to the claims file showing post-service treatment 
for various disabilities beginning in 1991, but none of these 
reports document treatment for concussion residuals or 
document the presence of any concussion residuals.

The veteran underwent a VA examination in September 1994 for 
the purpose of determining the nature and extent of any 
current residuals of the service brain concussion.  The 
examiner ascertained no current residuals of the service 
concussion and diagnosed a contusion of the head by history 
only.  He believed that the veteran's headaches were 
unrelated to the service-connected disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).

Since the September 1994 VA examination disclosed no evidence 
of any current residual of the service brain concussion and 
no evidence of any concussion residual is noted in any of the 
other medical evidence pertaining to the veteran's claim, the 
Board must conclude that the disability does not warrant a 
compensable evaluation. The Board has considered the 
veteran's contention that the September 1994 VA examination 
was inadequate and the representative's contention that a 
more current examination is warranted.  The Board notes that 
the veteran's claim for a compensable evaluation is based on 
the presence of disabling headaches.  As discussed above, the 
Board has determined that service connection is not warranted 
for the veteran's headache disorder.  Moreover, the 
information recorded by the September 1994 VA examiner is 
adequate for rating purposes and is uncontradicted in the 
record.  Specifically, there is no indication in any of the 
other medical evidence of record that the veteran has any 
current residuals of the service concussion and the veteran 
has not identified any available evidence which could be 
obtained to show that he has any current residuals of the 
service concussion.  Therefore, the Board has determined that 
a remand for further development of the record is not 
warranted.  


ORDER

Service connection for headaches is denied.

Service connection for neck disability is denied.

A compensable evaluation for residuals of a concussion of the 
brain is denied. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

